DETAILED ACTION
This is a final Office action in response to the remarks filed 03/23/2022.

Status of Claims
Claims 1 and 3-20 are pending;
Claims 1, 4, 5, 17, and 18 are currently amended; claim 2 has been cancelled; claims 3, 6, and 16 are original; claims 7-15, 19, and 20 have been withdrawn;
Claims 1, 3-6, and 16-18 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections, based on LeBlanc et al. (US 4,190,224), hereinafter LeBlanc, and Lester et al. (US 10,312,855 B2), hereinafter Lester, have been fully considered but they are not persuasive.
Firstly, the applicant argues that "[t]he LeBlanc adjustment screw 20, however, is not used to adjust the clamping position of portions 12b and 14b of the LeBlanc clamping device… [because] portions 12b and 14b of the LeBlanc clamping device are attached or detached by adjusting the adjusting screw 22 disposed on portion 12b" (remarks, page 11, lines 11-15).  The Examiner respectfully disagrees as LeBlanc expressly states the following:
"Second adjustment screw 20 transfixes and threadedly engages plate 12 through threaded channel 25 and impinges on cup 26 in the upper surface of raised surface 19 to move the first and second plate elements toward or away from a substrate when the desired relation of the said first plate element to said second plate element is attained the plates are held in their relative positions by said second adjustment screw 20, which is threaded through said first plate element 12. The relation of the plate elements can then be changed by turning said second adjustment screw 20."  (LeBlanc: col 2, lines 46-56).
Upon review of LeBlanc, one of ordinary skill in the art would readily appreciate that the substrate described in the foregoing excerpt is clamped or to be clamped between the first mounting part (LeBlanc: 12b, fig 3, see annotation) of the first connection assembly (LeBlanc: 12, 22, 30, 34, 36, fig 1) and the second mounting part (LeBlanc: 14b, fig 3, see annotation) of the second connection assembly (LeBlanc: 14, fig 1).  It is clear from the foregoing excerpt that the first mounting part and the second mounting part are "attached or detached" by adjusting the second adjustment screw (LeBlanc: 20, fig 3).
Secondly, the applicant alleges that "the LeBlanc adjustment screw 20 needs to penetrate portions 12a, 14a, and a predrilled hole of an I.V. pole in order to secure the I.V. pole to the clamping devices" (remarks, page 12, lines 14 and 15).  The Examiner respectfully disagrees as there is no evidence in LeBlanc indicating that the second adjustment screw (LeBlanc: 20, fig 3) needs to penetrate "a predrilled hole of an I.V. pole in order to secure the I.V. pole to the clamping devices" as alleged.  Instead, LeBlanc simply discloses that the "I.V. pole system is… fitted in the appropriate aperture" of the connection mechanical part (LeBlanc: col 4, lines 17-20).  The applicant further alleges that "adjusting screw 22 needs to penetrate portions 12b, 14b, and a predrilled hole of a medical care equipment (e.g., wheelchair arm or frame of a stretcher) in order to secure it to the clamping device" (remarks, page 12, lines 16-18).  Again, the Examiner respectfully disagrees as there is no evidence in LeBlanc indicating that that the first adjustment screw (LeBlanc: 22, fig 3) needs to penetrate "a predrilled hole of a medical care equipment (e.g., wheelchair arm or frame of a stretcher) in order to secure it to the clamping device" as alleged.  Instead, LeBlanc simply discloses that the substrate is clamped between the first mounting part (LeBlanc: 12b, fig 3, see annotation) and the second mounting part (LeBlanc: 14b, fig 3, see annotation).
Thirdly, the applicant argues that "one of ordinary skill in the art would not have utilized the LeBlanc clamping device to fasten the Lester power optimizer to the Lester solar panel frame, since there are no predrilled holes on the optimizer and solar panel frame for the LeBlanc adjustment screws 20 and 22 to penetrate" (remarks, page 12, lines 21-24).  The Examiner respectfully disagrees, since the connection area (Lester: 600, fig 14) of the photovoltaic module (Lester: col 3, line 36) would be simply clamped between the first mounting part (LeBlanc: 12b, fig 3, see annotation) and the second mounting part (LeBlanc: 14b, fig 3, see annotation) and the optimizer (Lester: 100, fig 14, see annotation, also see Figure 1) would be attached to the first connection part (LeBlanc: 12a, fig 3, see annotation) via the mounting bracket (Lester: 110, fig 14) and the tensioning device (LeBlanc: 20, fig 3, as modified by, Lester: 220, 230, fig 13).  Moreover, the applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, lines 15-17, as best understood, the first mounting part (604) and the second mounting part (606) are movable toward or away from each other by adjusting the tensioning device (612, 615).  The phrase "attached or detached" does not appear to accurately describe this feature, since the first mounting part (604) and the second mounting part (606) are not "attached or detached."  Moreover, the first mounting part (604) and the second mounting part (606) are movable toward each other by adjusting the tensioning device (612, 615) in order "to connect the connection mechanical part to [a connection area of] the photovoltaic module."  When the connection mechanical part needs to be removed from the connection area (203) of the photovoltaic module, the tensioning device (612, 615) is adjusted to move the first mounting part (604) and the second mounting part (606) away from each other.
Claim 1, lines 16 and 17, it appears that the "connection mechanical part" should be connected to another part (i.e., the "connection area" 203) of the "photovoltaic module," since the "connection mechanical part" is a structural component of the "photovoltaic module" based on the limitation "[a] connection mechanical part of a photovoltaic module" in line 1.
Claim 6, line 2, "is clamped to or detached from" appears to be --is configured to be clamped to or configured to be detached from--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 4,190,224), hereinafter LeBlanc, in view of Lester et al. (US 10,312,855 B2), hereinafter Lester.
Regarding claim 1, LeBlanc discloses a connection mechanical part (10, fig 1), the connection mechanical part comprising: a first connection assembly (12, 22, 30, 34, 36, fig 1) comprising a first connection part (12a, fig 3, see annotation, the right part of the first connection assembly 12, 22, 30, 34, 36), a first mounting part (12b, fig 3, see annotation, the left part of the first connection assembly 12, 22, 30, 34, 36), and a first hinge mounting part (12c, fig 3, see annotation, the intermediate part of the first connection assembly 12, 22, 30, 34, 36) between the first connection part and the first mounting part; a second connection assembly (14, fig 1) comprising a second connection part (14a, fig 3, see annotation, the right part of the second connection assembly 14), a second mounting part (14b, fig 3, see annotation, the left part of the second connection assembly 14), and a second hinge mounting part (14c, fig 3, see annotation, the intermediate part of the second connection assembly 14) between the second connection part and the second mounting part; the first connection assembly and the second connection assembly being hinge-connected by using the first hinge mounting part and the second hinge mounting part (see Figures 1 and 3, see col 3, lines 18-22), and the first connection part of the first connection assembly is disposed opposite to the second connection part of the second connection assembly (see Figures 1 and 3); and a tensioning device (20, fig 1) further disposed between the first connection part and the second connection part (see Figures 1 and 3); wherein the first connection assembly and the second connection assembly are attached or detached by adjusting the tensioning device, to connect the connection mechanical part to a substrate (LeBlanc: see Figures 1 and 3, see col 3, lines 46-56).






[AltContent: arrow][AltContent: textbox (20b – Regulating End)][AltContent: textbox (12c – First Hinge Mounting Part)]
[AltContent: textbox (20a – Regulating Rod)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    425
    531
    media_image1.png
    Greyscale

[AltContent: textbox (12a – First Connection Part)][AltContent: textbox (12b – First Mounting Part)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (14b – Second Mounting Part)]
[AltContent: arrow][AltContent: textbox (14a – Second Connection Part)]
[AltContent: arrow]
[AltContent: textbox (14c – Second Hinge Mounting Part)]

LeBlanc does not disclose the connection mechanical part, wherein the connection mechanical part is a connection mechanical part of a photovoltaic module connected to an optimizer through the connection mechanical part, with the optimizer being fastened to the connection mechanical part, wherein the substrate is the photovoltaic module.
Lester teaches a connection mechanical part (200, 220, 230, 500, figs 13 & 14) of a photovoltaic module (col 3, line 36) connected to an optimizer (100, fig 14, see annotation, also see Figure 1) through the connection mechanical part, with the optimizer being fastened to the connection mechanical part (see Figure 14), the connection mechanical part comprising: a first connection assembly (500, fig 14), a second connection assembly (200, fig 14), and a tensioning device (220, 230, fig 13) disposed between the first connection assembly and the second connection assembly (see Figure 13), wherein the optimizer is fastened between the first connection assembly and the tensioning device (see Figure 14).
[AltContent: arrow][AltContent: textbox (100 – Optimizer)][AltContent: textbox (220 – Regulating Rod)][AltContent: arrow]
    PNG
    media_image2.png
    378
    746
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    349
    448
    media_image3.png
    Greyscale






LeBlanc and Lester are analogous art because they are at least from the same field of endeavor, i.e., connection mechanical parts.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the connection mechanical part (LeBlanc: 10, fig 1) in connecting an optimizer (Lester: 100, fig 1) to a photovoltaic module (Lester: col 3, line 36), with the frame (Lester: 600, fig 14) of the photovoltaic module positioned between the first connection assembly (LeBlanc: 12, 22, 30, 34, 36, fig 1) and the second connection assembly (LeBlanc: 14, fig 1), and with the optimizer fastened between the first connection assembly and the tensioning device (LeBlanc: 20, fig 1), as taught by Lester.  The motivation would have been to increase the utilities of the connection mechanical part of LeBlanc.  Therefore, it would have been obvious to combine LeBlanc and Lester to obtain the invention as specified in claim 1.
Regarding claim 3, wherein the first hinge mounting part of the first connection assembly further comprises a mounting groove (LeBlanc: 21, fig 2) that matches the second hinge mounting part, and a notch (LeBlanc: 19a, 19b, fig 2, see annotation below, the left notch and the right notch adjacent the element 19) is further disposed on each of two sides of the second hinge mounting part (LeBlanc: see Figure 2).
Regarding claim 4, wherein the first connection assembly and the second connection assembly are hinge-connected to each other by a common axis (LeBlanc: 16a, fig 2, see annotation below, the axis of the pin 16) formed by the respective first and second hinge mounting parts (LeBlanc: see Figure 2).

    PNG
    media_image4.png
    434
    336
    media_image4.png
    Greyscale

[AltContent: textbox (16a – Common Axis)][AltContent: arrow]

[AltContent: connector]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (19b – Notch)][AltContent: textbox (19a – Notch)]


Regarding claim 5, wherein the tensioning device comprises a regulating rod (LeBlanc: 20a, fig 3, see annotation, the rod of the tensioning device 20) that is externally threaded (LeBlanc: see Figure 3), and a regulating end (LeBlanc: 20b, fig 3, see annotation, the end of the tensioning device 20) fastened to one end of the regulating rod; the first connection part or the second connection part is internally threaded to match the regulating rod (LeBlanc: col 3, lines 46-48).
Regarding claim 6, wherein the connection mechanical part is clamped to or detached from the photovoltaic module by adjusting a relative position of the regulating rod on the first connection assembly or the second connection assembly (LeBlanc: see Figures 1 and 3, see col 3, lines 46-56; Lester: see Figure 14).
Regarding claim 16, LeBlanc, as modified by Lester with respect to claim 1, does not teach the connection mechanical part, wherein the regulating end is a flange nut.
Lester teaches a connection mechanical part (200, 220, 230, 500, figs 13 & 14) comprising a tensioning device (220, 230, fig 13), wherein the tension device includes a regulating rod (220, fig 13) and a regulating end (230, fig 13) fastened to the regulating rod, wherein the regulating end is a flange nut (see col 5, line 32, see Figure 13).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the regulating end (LeBlanc: 20b, fig 3, see annotation) as a flange nut (Lester: 230, fig 13, see col 5, line 32) as taught by Lester.  The motivation would have been to allow tools, e.g., wrenches, to be used with the flange nut, thereby more effectively tightening or more easily releasing the tensioning device.  Therefore, it would have been obvious to combine LeBlanc and Lester to obtain the invention as specified in claim 16.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 4,190,224), hereinafter LeBlanc, in view of Lester et al.  (US 10,312,855 B2), hereinafter Lester, and Andersen et al. (US 7,243,402 B2), hereinafter Andersen.
Regarding claim 17, LeBlanc, as modified by Lester with respect to claim 1, teaches the mechanical connection part, wherein a first plurality of protrusions (LeBlanc: 34, 36, fig 1) are disposed on one side that is of the first mounting part of the first connection assembly and that faces the second connection assembly (LeBlanc: see Figure 1), and a second plurality of protrusions (LeBlanc: 40, 44, fig 3) are disposed on one side that is of the second mounting part of the second connection assembly and that faces the first connection assembly (LeBlanc: see Figure 3).
LeBlanc, as modified by Lester with respect to claim 1, does not teach the mechanical connection part, wherein the first plurality of protrusions are toothed protrusions, wherein the second plurality of protrusions are toothed protrusions.
Andersen teaches a connection mechanical part (20, fig 1) comprising: a first connection assembly (30a, fig 1) having a first mounting part (32a, fig 1); and a second connection assembly (30b, fig 1) having a second mounting part (32b, fig 1); wherein a first plurality of toothed protrusions (34a, fig 6) are disposed on one side (33a, fig 6) that is of the first mounting part of the first connection assembly and that faces the second connection assembly (see Figure 6), and a second plurality of toothed protrusions (34b, fig 6) are disposed on one side (33b, fig 6) that is of the second mounting part of the second connection assembly and that faces the first connection assembly (see Figure 6).

    PNG
    media_image5.png
    400
    556
    media_image5.png
    Greyscale








Andersen is analogous art because it is at least from the same field of endeavor, i.e., connection mechanical parts.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each plurality of the first and second pluralities of protrusions (LeBlanc: 34, 36, 40, 44, figs 1 & 3) as toothed protrusions (Andersen: 34a, 34b, fig 6) as taught by Andersen.  The motivation would have been to enhance gripping effect of the first and second mounting parts.  Therefore, it would have been obvious to combine LeBlanc, Lester, and Andersen to obtain the invention as specified in claim 17.
Regarding claim 18, LeBlanc, as modified by Lester and Andersen (see above discussions with respect to claims 1 and 17), teaches the connection mechanical part, wherein a first plurality of pointed protrusions (LeBlanc: 34, 36, fig 1, as modified by, Andersen: 34a, fig 6) are disposed on one side that is of the first mounting part of the first connection assembly and that faces the second connection assembly (LeBlanc: see Figure 1; Andersen: see Figure 6), and a second plurality of pointed protrusions (LeBlanc: 40, 44, fig 3, as modified by, Andersen: 34b, fig 6) are disposed on one side that is of the second mounting part of the second connection assembly and that faces the first connection assembly (LeBlanc: see Figure 3; Andersen: see Figure 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631